El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
En 5 de marzo de 19 6 U el recurrente José Ángel Ortiz incoó demanda en reclamación de daños y perjuicios por actuaciones negligentes que se atribuyeron a agentes y em-pleados del Municipio de Ponce. En adición a la entidad municipal incluyóse como parte demandada a la compañía aseguradora de ésta que se denominó con el nombre ficticio de “John Doe Inc.”, incorporándose para justificarlo una alegación que leía: “Que el Gobierno demandado está ase-gurado para responder por los daños que se ocasionen con motivo de los hechos a que se refiere la presente demanda y por desconocer el demandante el nombre de la compañía de seguros la designa por la presente con el nombre de John Doe, Inc., haciéndola de este modo parte demandada”.
Fundóse la negligencia alegada en la relación de los si-guientes hechos. En 19 de febrero de 1963 Ortiz había reci-bido atención médica en el Hospital Tricoche, propiedad de y operado por el Municipio de Ponce, con motivo de una he-rida lacerada en el dedo anular de la mano izquierda y otra herida en el brazo derecho, sin que se describieran las circuns-tancias bajo las cuales recibió o el agente que causó las lesio-*475nes; y que, en 25 de marzo siguiente sufrió una infección en las heridas por lo cual reingresó en el hospital donde se le sometió a una operación que fue practicada en forma inade-cuada y con tal impericia que se le ha causado una incapacidad permanente en las funciones del brazo izquierdo.
En 14 de abril de 1964, el demandante presentó una de-manda enmendada (1) en la que reproduce literalmente las alegaciones sobre la actuación negligente. Constituye la única enmienda la identificación de la compañía aseguradora como Carolina Insurance Co.
Prontamente compareció en autos el Lie. Santiago C. Soler Favale, en representación de “los demandados”, notificó inte-rrogatorios al demandante y solicitó prórroga para contestar, pero sólo a nombre del Municipio de Ponce. Luego, un mes después, presentó la contestación a nombre de la parte de-mandada, en la cual, entre otras cosas, aclaró que el nombre correcto de la aseguradora es Carolina Casualty Insurance Company. Adujo, como defensas especiales que, (a) la de-manda no aducía hechos constitutivos de causa de acción; (b) la falta de jurisdicción por el incumplimiento de lo dis-puesto en el Art. 96 de la Ley Municipal, Núm. 142 de 21 de julio de 1960, 21 L.P.R.A. see. 1603, sobre el requisito de notificación a los municipios de reclamaciones de cualquier clase, (2) y, (c) la prescripción de la acción en cuanto a la *476compañía aseguradora por haber transcurrido en exceso el término de un año de la ocurrencia del accidente hasta la radicación de la demanda enmendada en que por primera vez se le hizo parte. Sabido es que para fines de prescripción la fecha en que se demanda a un demandado se establece in-exorablemente por aquéllas en que se le incluye por primera vez como demandado, Bithorn v. Santana, 68 D.P.R. 300 (1948).
El tribunal a quo celebró una vista para la discusión de las defensas especiales, y en 25 de noviembre de 1964 dictó resolución desestimando la demanda por los motivos rela-cionados precedentemente bajo las letras (a) y (b), o sea, la falta de notificación del accidente. Por estimarlo innece-sario no hizo pronunciamiento alguno sobre la defensa de prescripción interpuesta.
Decidimos revisar estas actuaciones.(3)
1. En Manigual v. Tribunal Superior, 88 D.P.R. 491 (1963), establecimos que el cumplimiento del requisito de notificación al municipio es una condición previa de cumplimiento estricto para poder iniciar acción en reclamación de daños contra las entidades municipales. Admitiéndose que en el presente caso no se cursó la notificación, la resolución desestimatoria en cuanto al Municipio de Ponce debe prevalecer.
No así en cuanto a su aseguradora Carolina Casualty Insurance Company, ya que en García v. Northern Assurance Co., 92 D.P.R. 245 (1965), resuelto con posterioridad a la resolución que revisamos, dijimos que esta defensa no está disponible para la compañía que ha asumido los riesgos por las actuaciones de los agentes o empleados municipales en virtud de un contrato de seguro. Erró, por tanto, el tribunal *477a quo al desestimar la demanda en cuanto a la compañía por este fundamento.
2. Aunque la compañía concede que el error fue come-tido, insiste en que debemos confirmar los efectos de la reso-lución fundándose para ello en la defensa de prescripción que oportunamente interpuso. Sostiene que como el “accidente” ocurrió en 19 de febrero de 1963 y se le incluyó efectivamente en el pleito al presentarse la demanda enmendada en 14 de abril de 1964, había transcurrido en exceso el término de un año que para el ejercicio de la acción en reclamación de daños concede la ley. Parte de dos supuestos equivocados: el pri-mero, de hecho; el segundo de derecho.
A poco que se examinen las alegaciones se observará que si bien se expone que el demandante recibió las lesiones en 19 de febrero de 1963, la causa imputable a la negligencia de los agentes del municipio para exigirle responsabilidad civil se sitúa el día 25 de marzo siguiente en que reingresó para recibir tratamiento y sufrir la operación que alegadamente le incapacitó. Si alguna duda hubiere existido sobre el particular, se disiparía inmediatamente con la contestación ofre-cida por el demandante a un interrogatorio que le fuera sometido. Dice así: “La demanda no se refiere a accidente alguno sino a tratamiento médico inadecuado”.
Establecido el hecho de que la reclamación tiene su origen en 25 de marzo de 1963, precisa considerar el otro plan-teamiento que se reduce a determinar cuándo se incluyó a la compañía recurrida como demandada en el pleito, problema que se resuelve mediante la interacción de las Reglas 15.5 y 13.3 de las de Procedimiento Civil de 1958. Disponen:
Regla 15.5: “Cuando el demandante ignore el nombre de un demandado deberá hacer constar este hecho en la demanda, pu-diendo designar a dicho demandado en cualquier alegación o procedimiento con un nombre cualquiera y al descubrirse el verdadero nombre, hará la enmienda correspondiente en la alegación o procedimiento.”
*478Regla 13.3: "Siempre que la reclamación o defensa expuesta en la alegación enmendada surgiere de la conducta, transacción o evento expuesto en la alegación original, las enmiendas se retro-traerán a la fecha de la alegación original.”
La primera tiene su precedente en el Art. 141 del Código de Enjuiciamiento Civil de 1933, 32 L.P.R.A. see. 726; la se-gunda en la Regla 15(c) de las de Enjuiciamiento Civil de 1943 y en la federal correspondiente.
En Fuentes v. Tribunal de Distrito, 73 D.P.R. 959 (1952), dijimos que la disposición sobre demandados desconocidos es aplicable a la situación en que un demandante conoce la identidad, mas no el verdadero nombre de un demandado, y no a aquélla en que conoce ese nombre e identidad, y advertimos, a las págs. 986 y 987, que “(la) ignorancia del verdadero nombre del demandado debe ser real y legítima, y no falsa o espúrea”. Véase además, Armstrong & Co. v. Irizarry, 29 D.P.R. 606 (1921); cf. Sucn. Molinary v. Central Los Caños, Inc., 54 D.P.R. 847 (1939). En California, cuyo Art. 474 del Código de Procedimiento Civil corresponde al 141 nuestro, se ha resuelto consistentemente que cuando en la demanda se intenta alegar una causa de acción contra el demandado a quien se designa con un nombre ficticio y su verdadero nombre se descubre posteriormente, haciéndose la correspondiente sustitución mediante enmienda, se le considera como una parte en el pleito desde la interposición de la demanda original, y es ésa la fecha a considerar para determinar cualquier planteamiento sobre prescripción extintiva. Austin v. Massachusetts Bonding & Insurance Co., 364 P.2d 681 (Cal. 1961), y casos citados a la pág. 682, pero se requiere una alegación afirmativa de que se desconoce el nombre del demandado que se intenta incluir, Lipman v. Rice, 213 C.A.2d 474 (1963). En general, véanse, Anotación, Change in party after statute of limitations has run, 8 A.L.R.2d 6, 148 et *479seq.; Suing party defendant by fictitious names, 22 C.L.R. 685 (1934).
Un examen superficial de las alegaciones de la demanda original revela la intención inequívoca de incluir como parte demandada a la compañía aseguradora. En ausencia de una demostración de ocultación deliberada o falta intencional de diligencia que difícilmente puede sostenerse a base de las constancias de los autos, Moore, Federal Practice, vol. 3, sec. 15.15, pág. 1044, cabe conceder a la actuación de la demandante toda su virtualidad a los fines de la interrupción del período prescriptivo.
Por otro lado, considerada la Regla 13.3, surge igualmente que la reclamación expuesta en la demanda original es idéntica a la que informa la demanda enmendada. En Cintron v. Insular, etc. y Balbaño, 58 D.P.R. 821 (1941), ya habíamos expresado que ejercitada una acción dentro del término de^ ley si la demanda se enmienda expirado ese término y la enmendada no establece una nueva causa de acción sino que amplía las alegaciones de la original, la enmienda se retrotrae a la fecha de la radicación de la original. Más razón existe ahora para mantener igual solución en que el concepto determinante de suficiencia no es tanto el de la existencia de una causa de acción como el de si de las alegaciones surge la susceptibilidad de conceder un remedio. Pero hay más. Bajo la anterior Regla 15(c) de 1943, sostuvimos en Bithorn v. Santana, 68 D.P.R. 300 (1948), que las alegaciones de la demanda enmendada se retrotraen a la de la original, aun cuando aquélla aduzca una causa de acción distinta, siempre que surjan de la misma conducta o transacción. Véanse además, Volado v. Mejia, 69 D.P.R. 241 (1948); Roses v. Julia, 67 D.P.R. 518 (1947); Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346 (1946). Es significativo una vez más el lenguaje de la Regla 13.3 que se *480refiere a “reclamación” y no causa de acción. (4) En el presente caso la reclamación que se ejercita es idéntica.

Procede en virtud de lo expuesto dejar sin efecto la

(5)

 resolución dictada por el Tribunal Superior, Sala de Ponce, en 25 de noviembre de 19 6k, V ordenar la devolución del caso para la continuación de los procedimientos en cuanto a la com-pañía aseguradora.


De los autos surge que se expidieron “emplazamientos” en relación con la demanda original; no así en cuanto a la enmendada. No obran las cédulas de diligeneiamiento por el alguacil o por persona particular.


Es significativo que ya interpretado este artículo en Mangual v. Tribunal Superior, 88 D.P.R. 491 (1963), y García v. Northern Assurance Co., 92 D.P.R. 246 (1965), la Asamblea Legislativa mediante la Ley Núm. 121 de 24 de junio de 1966, 32 L.P.R.A. sec. 3077a, adicionó el Art. 2A a la Ley de Pleitos contra el Estado, Núm. 104 de 29 de junio de 1955, con idéntico texto al del Art. 96 de la Ley Municipal.
Contemporáneamente se adicionó el Art. 96-A a la Ley Municipal mediante la Núm. 119 de 24 de junio de 1966, 21 L.P.R.A. sec. 1603a, limitando la responsabilidad a determinadas sumas, al igual que cuando el demandado es el Estado Libre Asociado, Ley Núm. 111 de 30 de junio de 1965. Véase, Ramos Rivera v. E.L.A., 90 D.P.R. 817 (1964).


Aunque el recurso se intituló de revisión lo consideramos como uno de certiorari ya que de un examen de los autos originales aparece que no se ha dictado sentencia final por el Tribunal Superior.


 Advertimos de paso que nuestra Regla 13.4 sobre alegaciones suplementarias difiere de la Regla 15(d) federal en que las permite “aunque la reclamación original sea inadecuada”. Cf. Fajardo v. Tribunal de Contribuciones, 68 D.P.R. 746 (1948), resuelto bajo la anterior Regla 15(d) de 1943.


No es necesario discutir si la oportuna inclusión del municipio dentro del año de prescripción interrumpió efectivamente el término en cuanto a su compañía aseguradora, ni la forma en que pueda afectarse este problema por el carácter de “acción directa” que se le reconoce a la que se dirige contra la aseguradora únicamente. Véase, Trigo v. The Travelers Ins. Co., 91 D.P.R. 868 (1965).